On Petition for Rehearing.
PER CURIAM.
[2] Upon an application for rehearing it is urged that one who is beaten in an interference upon a specific issue, may not afterwards, by amendment or reissue, obtain broader claims which dominate the interference issue and thus in a measure reverse the result (In re Curtiss, 46 App. D. C. 183); and it is assumed that this is what Nesbitt did and that in the opinion we have approved this practice. Not so. Nesbitt was the successful party in the interference, and obviously the rule does not apply to that party. The concession and assumption in the interference that Yemiker had disclosed a straight-sided ring was not the thing adjudicated; it was a reason given for a distinction that was specifically important; and we have been convinced, in so far as the reasoning assumed that Yemiker was entitled to a patent on the straight ring, it was both immaterial and erroneous. He was not misled, to his prejudice. This reasoning first became definite with the Examiner’s decision in February, 1917. Yemiker could not then apply for this broader claim through a reissue of the patent of his August, 1913, application, issued in August, 1914, more than two years before; and he could not apply for it as for something not disclosed in the August, 1913, application, because it had been in public use since early in 1913.' No doubt there are cases where the conduct of a party and his positions taken in an interference litigation may estop him, beyond the operation of any technical rules and merely upon equitable principles; but this is not a case for permitting *699in estoppel to defeat a patent granted to the true inventor. We have concluded, as the opinion shows, that the substantial advance here made was the conception of an independent locking ring efficient by Itself and without bolts or wedges, that this involved inventive merit, that Nesbitt’s specifications and drawings permitted claims of that breadth, and that claims 1 and 2 should be so construed. Yemiker had full opportunity to make such a claim in the two applications which he filed, including the one in interference, and he did not.- The record is wholly unconvincing that he ever had that conception until long after Nesbitt’s application.
The application is denied.